ON rehearing.
Mr. Justice Hayt
delivered the opinion of the court.
In the opinion of this court in this case filed upon the 30th day of November, 1888, Mr. Justice Gerry concludes by saying: “The abstract in this case is very imperfect, and the record exceedingly voluminous, and the court regrets that no argument was filed by counsel for the appellees; for in cases of this magnitude the court is enti*56tied to all the light which the experience and research of counsel can furnish.” After that opinion was filed, and the case reversed, counsel for appellees came before the court, excusing his failure to file an argument, and asking that a rehearing be granted; and, the appellant having filed a motion asking that this court enter a final decree herein, by consent of counsel the rehearing was granted. Briefs were filed, and an oral argument heard, and the entire matter submitted anew to the consideration of the court.
In the former opinion it was held — First, that service of process in this case was not made upon a general agent of the defendant company, and that the service made did not bind the company; second, that the appearance of Gwynn for defendant was wholly unauthorized, and the company was not bound thereby; third, that the mere levy of the attachment did not give the court jurisdiction to determine the question of indebtedness and condemn the attached property to the payment of the same.
After again carefully considering these questions, we see no reason to change the views heretofore expressed. Purmort, upon whom service was made for the company, was directly interested in .the success of the plaintiff’s action, having assigned to the plaintiff, for the purpose of collection in that suit, a claim of several hundred dollars, which he held against the defendant company; and he was doubtless willing to use the utmost limit of his authority in order that the service had upon him might be made binding upon the company; and yet the sheriff at the time made return that he had executed the writs upon “Purmort, the foreman of the defendant company,” which return is corroborative of Purmort’s testimony, to the effect that he was only foreman of the mine, and that he so informed the sheriff at the time the service was made upon him. This service upon Purmort was not service upon the company.
*57Neither did the appearance of Gwynn bind the company. It is not seriously contended that Gwynn was authorized to appear for the defendant company. On the contrary, it clearly appears from the evidence that he was not so authorized, and such unauthorized appearance did not give the court jurisdiction of the defendant. And, whatever rule may obtain in other localities upon the question of acquiring jurisdiction solely by the levy of the writ of attachment, we are of the opinion that, under our statute, there must be further notice and opportunity given for a hearing before condemnation. Civil Code 1883, secs. 44, 45, 49, 99, 101; Raynolds v. Ray, post, p. 108, and authorities cited in former opinion.
These were the only questions passed upon in the former opinion, but upon this rehearing other and different questions have also been presented which have received our careful consideration. The claim is now made that the appellant was guilty of such laches as precludes a recovery in this action. Was the appellant guilty of laches, and, if so, to what extent, and how is it affected thereby in this suit? An examination of the testimony shows that, at the time of the commencement of the attachment suits, Kellogg telegraphed from Denver to Purmort at the mines the amount due each of the creditors, who afterwards joined in the suit, as such amounts appeared upon the company’s books. The reason for sending this telegram is not given, but it is assumed by counsel for the appellees that it was for the purpose of furnishing the necessary information to enable certain creditors about the mine to instituto suits against the company and secure such advantage over Moynahan as might arise from their being able to anticipate the suit which he was then threatening to commence and did in fact institute against the company the next day. In other words, it is claimed that Kellogg knew in advance that the’Perkins suit-was to be commenced, audit is conceded that, as he was a general agent, his knowledge, *58such as it was, was knowledge of the company; and it also appears that Purmort afterwards met Mr. Pomeroy, the president of the company, and Mr. Whittaker, its secretary, in Denver, and had some conversation with them in reference to both suits, and in that conversation Mr. Pomeroy said in the presence of Mr. Whittaker thát “he would be able yet to raise the money before that property would be sold to pay off the attachments.” This is the substance of the testimony in reference to information obtained by the company in relation to these suits. It does not affirmatively appear that any of the officers of the company knew of the -judgments or of the sale of the real estate thereunder, and, as a large amount of personal property was seized by the sheriff in the attachment suits, it is quite probable that these officers may have supposed that personal property alone had been seized. The officers of the company during all this time had the management and control of other mining enterprises, and it seems to have been a time of great depression in the business of mining, so that all these enterprises were languishing for want of capital to prosecute the same. Mr. Pomeroy was in the east, vainly endeavoring to raise money to tide over this period of depression, while Kellogg did not return to the mines, but devoted himself to other enterprises. Notice of the judgments, or of the sales made thereunder of the mines, is not brought home to the company, but, on the contrary, all the officers of the company having anything to do with the management of its business in Colorado, and who were consequently at all likely to have obtained this information, swear positively that they knew nothing of such judgments or sales.
In considering the conduct of the appellant, it must also be borne in mind that complaint is not made of any affirmative act upon the part of the officers of the company by which the appellees were misled. By their silence alone, it is claimed, the company is barred from *59prosecuting this suit. It does not appear from the evidence that the appellees or their grantors were misled by this silence into the expenditure of money to their detriment in improving this property, but, on the contrary, it is shown that it was a valuable and productive property, yielding a large net revenue to those in possession since the sheriff’s sales were made. Certainly there is a wide distinction to be drawn between the case of an innocent purchaser, who has erected valuable improvements upon the property, and a case in which it is shown that valuable ores have been extracted froni the estate, and sold at a profit, as in this case. 2 Pom. Eq. Jur. § 812. In fact, several of the elements essential to constitute an estoppel in pais are lacking in this case. Id. § 805. In the case of Gibbons v. Hoag, 95 Ill. 61, in speaking of the question of laches, the court said: “The claim that appellee has been guilty of laches which should bar her right is destitute of merit. Mere delay alone, short of the period fixed as a bar by the statute of limitations, will not preclude the assertion of an equitable right. It is only when by delay, and neglect to assert a right, the adverse party is lulled into doing that which he would not have done, or into omitting to do that which he would have done, in reference to the property, had the right been promptly asserted, that the defense of laches can be considered. There is no pretense of any prejudice resulting to appellants by reason of the non-action of appellee, in any respect.”
The appellant was not informed of the false return or of the unauthorized appearance of Gwynn in time to proceed by motion to correct the same in the court where the attachment suits were pending, and had no notice of the sale of its real property until the time for redemption had expired, but, as soon as it did obtain information of the fraud perpetrated upon it, it was diligent in employing counsel and commencing this suit; and as this suit was brought within less than three years from the *60time of the perpetration of the fraud complained of, and within less than eighteen months from the time of the execution of the sheriff’s deeds, and promptly upon the discovery of the fraud that had been practiced upon it, we think the appellant was chargeable with no such laches as should bar it from maintaining this action. Gen. St. §§2172-2174; Kayser v. Maughan, 8 Colo. 247; Hagerty v. Mann, 56 Md. 522; Munson v. Hallowell, 26 Tex. 475; Gibbons v. Hoag, supra.
It is claimed, however, that, aside from this question of laches, the appellant’s case is fatally defective, because it appears that the judgments in the attachment suits were founded upon an indebtedness both just and due at the time the judgments weré rendered, and if set aside, and a retrial of the case had, the result must be the same. Where the fraud of the party, as in this case, enters into the procurement of the judgment, it is doubtful if a court should require a showing of merits as a condition of relief. Then, again, while courts will not do an idle thing, and therefore will not ordinarily set aside a judgment when it appears, by re-opening the case, the same judgment must be again rendered upon a trial of the cause upon its merits, yet courts frequently enjoin the collection of so much of judgments fraudulently obtained as is shown to be inequitable or excessive. And so, where sales or deeds have been made under such fraudulent judgments, courts have drawn a distinction between such sales and deeds and the fraudulent judgments themselves. Litchfield's Appeal, 28 Conn. 127; Martin v. Parsons, 49 Cal. 94. Before a man’s property is sold and deeded away, he should have an opportunity to pay the debt or redeem the property from sale. This right to redeem is a valuable right, secured by positive statutory enactment; which right, in this case, was denied appellant, and its property sequestered without notice to it. Under these circumstances, we believe that courts of equity should grant appropriate relief, without *61inquiry as to the merits of the original claim. As said in the former opinion, these judgments as to appellant “are absolute nullities,” and consequently cannot be made the basis of a valid sale.
And if it be true that the third parties have purchased under the belief that the judgments were valid and binding between the parties, this will not defeat a recovery. “Nor does the fact that the real estate sold under the judgment has passed to third parties operate to defeat the right of plaintiff to show the want of jurisdiction or of authority to accept service.” Newcomb v. Dewey, 27 Iowa, 381. This doctrine is supported in the following cases: Harshey v. Blackmarr, 20 Iowa, 161; Bryant v. Williams, 21 Iowa, 329; Shelton v. Tiffin, 6 How. 163; Ingle v. McCurry, 1 Heisk. 26; Mastin v. Gray, 19 Kan. 458; Ferguson v. Crawford, 70 N. Y. 253.
In the case of Harshey v. Blackmarr, supra, Judge Dillon, speaking for the court, uses this language in reference to a judgment obtained without service and upon an appearance entered by an unauthorized attorney: “And this brings to us the more difficult question, whether, assuming these facts, and the further fact that the demurrants in the case at bar are innocent purchasers of the land, is the plaintiff entitled to relief against them. * * * The most of the cases heretofore cited arose between the immediate parties to the judgment or decree, and their facts, therefore, would not be wholly applicable to the present aspect of this case, though their principles have more or less bearing upon it. In arriving at the conclusion that the decree on the facts assumed would be wholly null and void as to the present plaintiff, we have been much fortified by the finding that such would be the judgment of the civil law under such circumstances.”
In the case at bar the record entry does not show that service was made upon the defendant in either suit, and, if we go to the officer’s return, we find that by the first *62return Purmort is described as “foreman of the defendant company,” which return was afterwards amended upon motion of plaintiff, so as to show that he was the general agent of the company, while in the return upon some of the other papers he is described as the resident agent. There was evidently much uncertainty in the mind of the officer as to the true capacity in which Purmort was acting at the time. It is said, however, that the officer’s return, as amended, cannot be impeached. There is both reason and authority for holding that there is a wide distinction to be drawn between the recital in the officer’s return of matters presumptively within his personal knowledge and the recital of matters, as in this case, not presumptively within such knowledge. The time upon which service was made, the county where made, the manner of service, were all matters presumptively within the personal knowledge of the officer. But the recitals in the various returns that Purmort was “the foreman of the defendant company,” “the agent of the defendant company,” “the resident agent of the company,” etc., were recitals of matters not presumptively within his knowledge, but of matters about which an officer must determine the fact upon the best information at hand at the time, which information came in this case largely from interested parties. And we are aware of no decision holding that his return as to such finding of fact cannot be contradicted when properly attacked. In the case of Bond v. Wilson, 8 Kan. 231, the court, in speaking of such return, says: “We know of no statute that, makes a sheriff a final and exclusive judge of where a man’s residence is, or what is the age of a minor, or who are the officers of a corporation, or where their place of business is; and, when the statute made it the duty of the sheriff to ascertain these facts, it did not make his return of such facts conclusive. Of his own acts his knowledge ought to be absolute, and himself officially responsible. Of such facts as are not in his *63special knowledge, he must act from information, which will often come from interested parties, and his return thereof ought not to be held conclusive.” And to the same effect are the following cases: Chambers v. Manufactory, 16 Kan. 270; Hanson v. Wolcott, 19 Kan. 207; Mastin v. Gray, id. 468; Walker v. Lutz, 14 Neb. 274.
The question of a defect of parties defendant is raised for the first time in this court; the claim advanced being that the plaintiffs in the attachment' suits are indispensable parties to this action, without whom no decree can be entered in favor of the appellant. It appears from the pleadings and evidence that at the sales made under the judgments Moynahan and Gwynn purchased the property for the judgment creditors for an amount sufficient to satisfy the judgments, and afterwards sold it to the appellees for an amount largely in excess of the amount of such judgments, the appellees taking quitclaim deeds to the property, and they have, in turn, reaped a benefit out of working,the property in an amount largely more than the purchase price paid by them. Neither Perkins nor Moynahan claims any interest in the property, and are not liable under the quitclaim deeds. 3 Washb. Real Prop. p. 356, § 4; Adams, v. Schiffer, 11 Colo. 15. The case of Allen v. Tritch, 5 Colo. 229, cited by counsel, is not analogous to the case at bar; for the reason that, although Allen had deeded away his interest in the land, the title to which was the subject of controversy, he had, to secure the purchase price, taken a mortgage upon the premises, and also a power of attorney to sell, convey or lease the same, and consequently was held to be a necessary party. In the case of Snyder v. Voorhes, 7 Colo. 296, it was held, upon demurrer to the bill, that “in an action to cancel and set aside a deed of record on the ground that it was never delivered, and its possession procured by the grantee by fraud, the grantee being dead, his heirs are necessary *64parties.” But here the legal title was in the heirs, and consequently they were indispensable parties. In the case at bar, as neither Perkins nor Moynahan had any interest in the property at the time of the bringing of this action, they are not indispensable parties, and a decree can be entered between the parties to this action without them. Civil Code 1883, § 16; Pollard v. Lathrop, post, p. 171. If appellees desired their presence for any purpose, they should have taken the proper steps in the court below to have had them made parties, and not have consented, by their silence, to the case proceeding without them. Under our Code of Civil Pro-' cedure, “a defect or misjoinder of parties plaintiff or defendant ” is made a ground of demurrer if such defect or misjoinder appears upon the face of the complaint, and, when not appearing upon the face of the complaint, it is provided that the objection may be taken by answer. And the code also provides: “If no such objection be taken, either by demurrer or answer, the defendant shall be deemed to have waived the same, excepting only the objection to the jurisdiction of the court and the objection that the complaint does not state facts sufficient to constitute a cause of action, which objections may be raised at any time.” Code 1883, §§ 55, 59, 60. Appellees, having failed to make the objection of a defect of parties in the court below, either by demurrer or answer, must be deemed to have waived the same. Hicks v. Jackson, 85 Mo. 283; Grain v. Aldrich, 38 Cal. 514. If, however, in the course of the subsequent proceedings in this case, the court should find it impossible to completely determine the controversy between the parties without the presence of Perkins and Moynahan, the court has the power to order them to be brought in. Civil Code 1883, § 16.
In view of the circumstances of this case, we do not deem it advisable to enter a final decree in this court, *65but the case will be reversed and remanded, leaving counsel and the court below to pursue such course in relation to additional parties and further proceedings as they shall be advised.
Eeversed and remanded.

Reversed.